            Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 1 of 10




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6

 7   SEAN WILSON, individually and on behalf of   No. 18-cv-05277-RSL
     all others similarly situated,
 8                                                STIPULATION AND ORDER RE
                            Plaintiff,            AGREED RIDER TO PROTECTIVE
 9                                                ORDER REGARDING THE USE AND
            v.                                    DISCLOSURE OF DISCOVERY
10                                                PRODUCED BY NONPARTY APPLE
     PLAYTIKA LTD, an Israeli limited company,    INC.
11
     and CAESARS INTERACTIVE
12   ENTERTAINMENT, LLC, a Delaware limited
     liability company,
13                      Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                           T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                     1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05277-RSL - i                               Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 2 of 10




 1            This agreement is entered into between and among nonparty Apple Inc. (“Apple”) and Sean
 2   Wilson (“Plaintiff), the named plaintiff in Wilson v. Playtika Ltd. No. 18-cv-05277-RSL (the
 3   “Action”). Plaintiff and Apple anticipate that Apple will produce documents in this action that
 4   contain sensitive consumer information. This agreement is intended to supplement the protective
 5   ordered entered by the Court on September 6, 2018 (ECF No. 58) (“Protective Order”).
 6            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
 7   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure
 8   Of Discovery Produced By Nonparty Apple Inc. (“Rider”).
 9            PURPOSES AND LIMITATIONS
10            Apple Protected Material designated under the terms of this Rider shall be used by the
11   Parties solely for the purpose of providing notice to and verifying and paying the recovery amount
12   owed to each member of the Settlement Class. Apple Protected Material shall not be used directly
13   or indirectly for any other purpose whatsoever.
14            No Apple Protected Material provided by Apple to the Class Action Administrator under
15   the terms of this Rider may be shared with any of the Parties, unless specifically authorized by this
16   Rider.
17            It is the intention of Apple and the Parties that this Rider will protect all materials produced
18   by Apple in the Actions unless otherwise specified.
19            DEFINITIONS
20                    “Class Action Administrator” means Heffler Claims Group, acting as class action
21   administrator to effect the Class Action Settlement Agreement entered.
22                    “Class Action Settlement Agreement” means the document filed at ECF No. 121-1
23   in the Action.
24                    “Outside Counsel” means (i) outside counsel who appear on the pleadings as
25   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably
26   necessary to disclose the information for this litigation.
27
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                  1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 1                                            Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 3 of 10




 1                   “Apple Protected Material” means any discovery produced by Apple in the
 2   Actions.
 3                   “Settlement Class” has the meaning provided in the Class Action Settlement
 4   Agreement.
 5          COMPUTATION OF TIME
 6                   The computation of any period of time prescribed or allowed by this Order shall
 7   be governed by the provisions for computing time set forth in Federal Rules of Civil
 8   Procedure 6.
 9
            SCOPE
10
                     The protections conferred by this Rider cover not only the Apple Protected Material
11
     governed by this Rider as addressed herein, but also any information copied or extracted therefrom,
12
     as well as all copies, excerpts, summaries, or compilations thereof, plus testimony, conversations,
13
     or presentations by Parties or their counsel in court or in other settings that might reveal Apple
14
     Protected Material.
15
                     Nothing in this Rider shall prevent or restrict Apple’s own disclosure or use of its
16
     own Apple Protected Material for any purpose, and nothing in this Rider shall preclude Apple
17
     from showing its Apple Protected Material to an individual who prepared the Apple Protected
18
     Material.
19
            DURATION
20
                     Even after the termination of this case, the confidentiality obligations imposed by
21
     this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
22
     otherwise directs, subject to the Final Disposition clause herein.
23
            ACCESS TO APPLE PROTECTED MATERIAL
24
                     Basic Principles. All Apple Protected Material shall be used solely for the purpose
25
     of providing notice to and verifying and paying the recovery amount owed to members of the
26
     Settlement Class, and not for any other purpose whatsoever, including without limitation any other
27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                  1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 2                                            Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 4 of 10




 1   litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings, or any
 2   business or competitive purpose or function. Apple Protected Material shall not be provided,
 3   distributed, disclosed, or made available to anyone except as expressly provided in this Rider.
 4                     Secure Storage, No Export. Apple Protected Material must be stored and
 5   maintained by a Receiving Party at a location in the United States and in a secure manner that
 6   ensures that access is limited to the persons authorized under this Rider. To ensure compliance
 7   with applicable United States Export Administration Regulations, Apple Protected Material may
 8   not be exported outside the United States or released to any foreign national (even if within the
 9   United States).
10                     Legal Advice Based on Apple Protected Material. Nothing in this Rider shall be
11   construed to prevent counsel from advising their clients with respect to this case based in whole
12   or in part upon Apple Protected Materials, provided counsel does not disclose the Apple Protected
13   Material itself except as provided in this Rider.
14                     Limitations.   Nothing in this Rider shall restrict in any way Apple’s use or
15   disclosure of its own Apple Protected Material.
16                     Designation. For the avoidance of doubt, in all circumstances not specifically
17   addressed by this Rider, all Apple Protected Material shall be treated as if designated
18   “CONFIDENTIAL” under the Protective Order regardless of whether the Apple Protected
19   Material has been stamped or marked in accordance with that Order.
20          USE OF PROTECTED MATERIAL
21                     It is Apple’s and the Parties’ intention that Apple will produce Apple Protected
22   Materials directly to the Class Action Administrator, with no production to any of the Parties.
23                     Unless otherwise ordered by the Court or authorized through the prior written
24   consent of Apple, the Class Action Administrator may disclose Apple Protected Materials only to
25   those members of the Class Action Administrator’s staff, or to any copying, clerical or other
26   support services working at the direction of the Class Action Administrator, to whom disclosure
27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 3                                        Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 5 of 10




 1   is reasonably necessary in order to provide notice to and/or to verify and pay the recovery amount
 2   owed to members of the Settlement Class, provided that each such person to whom disclosure is
 3   made must first agree to be bound by the provisions of this Rider by signing a copy of Exhibit A.
 4                   Nothing in the foregoing paragraph is intended to restrict the Class Action
 5   Administrator from disclosing to a member of the Settlement Class any Apple Protected Material
 6   that specifically relates to that individual.
 7                   Certain Members of the Settlement Class: Thirty days prior to the claims deadline,
 8   and subject to Apple’s prior written consent (such consent not to be unreasonably withheld), the
 9   Class Action Administrator shall furnish to Counsel for Plaintiffs the contact information for and
10   Lifetime Spending Amount associated with each Settlement Class Member who (1) has a Lifetime
11   Spending Amount of greater than or equal to $25,000, and (2) has not yet filed a claim.
12                   For the avoidance of doubt, no Settlement Class Member contact information or
13   Lifetime Spending Amounts shall be provided to Counsel for Plaintiffs unless Counsel for
14   Plaintiffs have been appointed by the Court as Class Counsel.
15                   Any contact information disclosed to counsel for Plaintiffs pursuant to this section
16   shall be used solely for the purpose of providing notice of the Class Action Settlement Agreement
17   to members of the Settlement Class, and counsel for Plaintiffs shall disclose Contact Information
18   only to counsel’s staff, or to any copying, clerical or other support services working at the direction
19   of counsel for Plaintiffs, to whom disclosure is reasonably necessary to provide notice to the
20   member. All Contact Information relating to a member of the Settlement Class shall be destroyed
21   by counsel for Plaintiffs upon confirmation that the member has received actual notice of the Class
22   Action Settlement.
23           CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
24                   This Rider is intended to provide no mechanism to the Parties through which they
25   can challenge the designation or protected status of Apple Protected Materials.
26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 4                                          Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 6 of 10




 1          SUBPOENAS OR COURT ORDERS
 2                  If at any time Apple Protected Material is subpoenaed by any court, arbitral,
 3   administrative, or legislative body, the Party to whom the subpoena or other request is directed
 4   shall immediately give prompt written notice thereof to Apple and to its counsel and shall provide
 5   Apple with an opportunity to move for a protective order regarding the production of Apple
 6   Protected Materials implicated by the subpoena.
 7          FILING PROTECTED MATERIAL
 8                  Absent written permission from Apple or a court Order secured after appropriate
 9   notice to all interested persons, the Parties may not file or disclose in the public record any Apple
10   Protected Material.
11          INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
12                  In the event of a disclosure of any Apple Protected Material pursuant to this Rider
13   to any person or persons not authorized to receive such disclosure under this Rider, the Party
14   responsible for having made such disclosure, and each Party with knowledge thereof, shall
15   immediately notify counsel for Apple and provide to such counsel all known relevant information
16   concerning the nature and circumstances of the disclosure. The responsible disclosing Party shall
17   also promptly take all reasonable measures to retrieve the improperly disclosed Apple Protected
18   Material and to ensure that no further or greater unauthorized disclosure and/or use thereof is made
19                  Unauthorized or inadvertent disclosure does not change the status of Apple
20   Protected Material or waive the right to hold the disclosed document or information as Protected.
21          FINAL DISPOSITION
22                  Not later than ninety (90) days after closure of the Final Disposition of this case,
23   each Party and the Class Action Administrator shall return all Discovery Material of a Producing
24   Party to the respective outside counsel of the Producing Party or destroy such Material, at the
25   option of Apple. For purposes of this Order, “Final Disposition” occurs after an order, mandate,
26   or dismissal finally terminating the above-captioned action with prejudice, including all appeals.
27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                               1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 5                                         Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 7 of 10




 1                  All Parties that have received any such Discovery Material, as well as the Class
 2   Action Administrator, shall certify in writing that all such materials have been returned to counsel
 3   for Apple or destroyed.
 4          MISCELLANEOUS
 5                  Termination of Matter and Retention of Jurisdiction. The Parties and Apple agree
 6   that the terms of this Rider shall survive and remain in effect after the Final Determination of the
 7   Actions. The Court shall retain jurisdiction after Final Determination of the matter to hear and
 8   resolve any disputes arising out of this Rider.
 9                  Successors. This Rider shall be binding upon Apple and the Parties hereto, their
10   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
11   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
12   experts, and any persons or organizations over which they have direct control.
13                  Modification by Court. This Order is subject to further court order based upon
14   public policy or other considerations, and the Court may modify this Order sua sponte in the
15   interests of justice. The United States District Court for the Western District of Washington is
16   responsible for the interpretation and enforcement of this Order. All disputes concerning Apple
17   Protected Material, however designated, produced under the protection of this Order shall be
18   resolved by the United States District Court for the Western District Washington.
19                  Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any
20   way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the
21   United States District Court for the Western District of Washington, or the Court’s own orders.
22   Identification of any individual pursuant to this Protective Order does not make that individual
23   available for deposition or any other form of discovery outside of the restrictions and procedures
24   of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for
25   Western District of Washington, or the Court’s own orders.
26

27                             *                       *                         *
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 6                                        Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 8 of 10




           Respectfully submitted,
 1

 2

 3   Dated: November 2, 2020            By: /s/ Todd Logan
 4                                      Rafey S. Balabanian*
 5                                      rbalabanian@edelson.com
                                        Todd Logan*
 6                                      tlogan@edelson.com
                                        Brandt Silver-Korn*
 7                                      bsilverkorn@edelson.com
                                        EDELSON PC
 8                                      123 Townsend Street, Suite 100
 9                                      San Francisco, California 94107
                                        Tel: 415.212.9300/Fax: 415.373.9435
10

11                                      By: /s/Cecily C. Shiel
                                        TOUSLEY BRAIN STEPHENS PLLC
12                                      Cecily C. Shiel, WSBA #50061
13                                      cshiel@tousley.com
                                        1700 Seventh Avenue, Suite 2200
14                                      Seattle, Washington 98101-4416
                                        Tel: 206.682.5600
15
                                        Plaintiff’s Attorneys and Class Counsel
16

17                                      *Admitted pro hac vice

18
     Dated: November 2, 2020            By: /s/ Tobias G. Synder
19
                                        Tobias G. Snyder
20
                                        LEWIS & LLEWELLYN LLP
21                                      601 Montgomery Street, Suite 2000
                                        San Francisco, CA 94111
22                                      415-480-0663
23                                      Attorney for Nonparty Apple Inc.
24

25

26

27
                                                         T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                   1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05277-RSL - 7                             Seattle, Washington 98101-4416
                                                          Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 9 of 10




 1                                        ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5         Dated this 2nd day of November, 2020.

 6

 7                                         ROBERT S. LASNIK
                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                 1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05277-RSL - 8                           Seattle, Washington 98101-4416
                                                        Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05277-RSL Document 134 Filed 11/02/20 Page 10 of 10




 1                                                EXHIBIT A
 2          I,                                    , acknowledge and declare that I have received a
 3   copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of
 4   Discovery Produced By Nonparty Apple Inc. (“Rider”) in Wilson v. Playtika Ltd. No. 18-cv-
 5   05277-RSL, United States District Court, District of Washington, Western District. Having
 6   read and understood the terms of the Rider, I agree to be bound by the terms of the Rider and
 7   consent to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms
 8   of the Rider.
 9          Name of individual:
10          Present occupation/job description:
11

12

13
            Name of Company or Firm:
14
            Address:
15

16          Dated:

17

18                                                      [Signature]
19

20

21

22

23

24

25

26

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                            1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL - 1                                      Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
